QUINN, Associate Judge
(dissenting).
I am unable to agree with the majority’s view that this particular wage order is invalid because it does not cover any particular occupation and is therefore a catchall wage order. I do, however, agree that the intent of the organic act is to prescribe wage orders for the different occupations and that the act intended that the orders were to cover specific occupations, and I believe that Wage Order No. 7 is such an order as was contemplated by Congress and is clearly within the statute.
This appeal requires determination of the power of the District of Columbia Minimum Wage and Industrial Safety Board, under the Minimum Wage Act, to establish minimum wage standards in “Office and Miscellaneous Occupations” as set forth in the Board’s Wage Order No. 7, effective April 25, 1949.
After detailed consideration, the District minimum wage law was passed in 1918.7 The difficult and wide scope of the problems raised by the conditions existing in industries and occupations employing women in the District of Columbia was obvious to Congress at the time. Congress sought to set out its purpose and the range of its action in section 9 of the act, (Code 1940, 36-408) which provides that the function of the Board is “to ascertain and declare, * * * (a) Standards of minimum wages • for women in any occupation within the District of Columbia, and what wages are inadequate to supply the necessary cost of living to any such women workers to maintain them in good health and to pro-» tect their morals * *
The statute created a Minimum Wage Board whose function it was to make regulations in order to achieve the purposes of the act. This Board was empowered to investigate the different occupations employing women in the District and thereby ascertain the wages (for women in any occupation within the District) that “are inadequate to supply the necessary cost of living to any such women workers to maintain them in good health and to protect their morals.” The act provides a manner by which the Board may call a conference to consider the subject of the Board’s investigation and such conference may make recommendations to the Board “as to standards of minimum wages for women workers in the occupation under inquiry.” The Board then holds a public hearing on the subject occupation after which it makes the necessary order to carry these recommendations into effect. The act goes on to give these orders of the Board the effect of law and prescribes the penalty for their violation.
After promulgating its various orders over the years, the Board began a series *642of conferences, as prescribed by the act, with a view to revising the existing wage orders in order that the economic changes occurring since their original promulgation might be reflected in more up to date wage orders. In 1948 the Board began its work on the revision of the wage order here in question, i. e., Wage Order No. 7. The original Wage Order No. 7 which was published in 1939 was entitled “Office and ^Previously Unclassified Occupations.” During the conference held to revise this order it was decided to change this title and to rename it under its present title of “Office and Miscellaneous Occupations.”
This conference considered the material submitted to it on the occupation under in» quiry and reported its findings and recommendations to the Board. As further provided in the act, the Board published the necessary notices and held a. public hearing on these recommendations. Thereafter the Board adopted these recommendations and published the revised Order No. 7, “Office and Miscellaneous Occupations Minimum Wage Order,” requiring as set forth in the act “all employers in the occupation affected thereby to observe and comply with such order.” The pertinent portions of this order which are now before us are as follows:
“1. Definitions
“(a) Office and miscellaneous occupations : 'Office and Miscellaneous Occupations’ include all occupations in or for establishments not covered by any other wage order issued by the District of Columbia Minimum Wage and Industrial Safety Board. These occupations include, but are not limited to, such work as is performed by general office clerks, stenographers, typists, bookkeepers, cashiers, various office machine operators, office boys and girls, ushers, messengers, maids, cleaners, elevator operators, janitors, telephone and switchboard operators, teletype operators, receptionists, library workers, teachers, dental assistants, medical assistants and technicians, and laboratory helpers.
“Excluded from this wage order are all employers and employees covered by other wage orders issued by the District of Columbia Minimum Wage and Industrial Safety Board, [naming the five other wage orders.]
* * * * * *
“4. Records. [Setting forth the material required to be recorded.]
* * * * * *
“Such records shall be kept on file for at least three years after the entry of the record and shall be open to inspection by the members and any duly authorized representative of the District of Columbia Minimum Wage and industrial Safety Board.”
One copy of this order was sent to and posted in the premises of the appellant. A short time later a representative of the Board made an investigation of appellants’ place of business and requested a copy of the records which would show the hours worked by the female employees, which records were required to be kept by Wage Order No. 7, as well as the act. Appellants admitted that they did not keep such records, because, they contended, Wage Order No. 7 did not apply to them, and as they interpreted it “ * * * Wage Order No. 7 calls for very skilled workers, of which we do not have the type of skills called for.”' Further investigation revealed the three women cited in the information to be working under conditions in violation of Wage Order No. 7, in that they were being paid less than the minimum wage provided for as hereinbefore stated. It was upon these violations that appellants were tried and convicted.
The ultimate question is, therefore, whether the term occupation as it is used in the organic act is sufficiently broad enough to cover the office and miscellaneous occupations sought to be included in Wage Order No. 7.
The investigatory powers of the Board extend to the different occupations employing women in the District of Columbia, and the extent of the Board’s power was to ascertain and declare the standards of mini*643mum wages for women in any occupation in the District of Columbia. In order to determine the meaning of these provisions with regard to Wage Order No. 7, we must look to the definition of the word “occupation” as given in the act itself. The term is there defined to include “a business, industry, trade, or branch thereof, but shall not include domestic service.” (Emphasis supplied.) Eliminating the last phrase as inapplicable here, we turn to the meaning of the words specifically used by the statute. Business in its generally accepted meaning conveys the idea of an employment habitually engaged in especially for livelihood or gain or a commercial or industrial establishment or enterprise.8 Industry is any department or branch of art, occupation, or business, especially one which employs much labor and capital and is a distinct branch of trade.9 Trade is the business one practices or the work in which one engages regularly such as one’s calling, gainful employment, or means of livelihood.10 The underlying connotation running through all of these terms is that occupation is employment by which one gains his livelihood, without necessarily classifying that employment into a specific category. The use of the additional words “or branch thereof” would certainly seem to indicate an even broader meaning than this.
In my view of the term occupation in the scope above described, it is manifestly clear that a classification such as “white-collar workers” is an occupation within this meaning. I also agree with the majority’s proposition that the Board may use its discretion in the classification of occupations so long >as there is a reasonable basis for such classification. I feel, however, that there is a reasonable basis and a sound 'foundation in fact for the classification used in this instance, i. e., these women workers had a sufficient common denominator to be classified as “white-collar workers.”
The conference called to consider the •white-collar worker11 (revision of Wage Order No. 7) was a valid conference within the meaning of the act. The three employer representatives (these men being respectively a man in the banking business, one in the insurance business, and one in the public utility business) were representatives in the true sense of the word when we consider the occupation to be that of “white-collar workers.” It was not necessary, nor was it possible, to have included within the three employer representatives an employer of each separate type of establishment or business within the occupation of “white-collar workers.”
The term any branch of a business, industry, or trade is wide enough to include those incidental workers who could not possibly be accurately described in such an order that must be flexible to some extent. To hold otherwise would be to place an absurd interpretation on the entire act, for it would mean that a minimum wage could only be created for the industry as a whole but would not cover the various elements and connected branches.
I am compelled to draw a distinction between this case and the California case upon which the majority places so much reliance. The wage order in that case was wholly different from the one here in que&tion and consequently the reasoning in that case is based upon a different premise than that which faces us in the present case. Wage Order 10A, “Unskilled and Unclassified Occupations,” which was promulgated by the Industrial Welfare Commission of *644the State of California, does not attempt in any affirmative way to define the occupation or the specific type of women workers over which the order is supposed to operate. The only attempt at definition in that order is a negative one which states that “The term ‘unclassified occupations’ shall include all employment not classified under the mercantile, manufacturing, laundry, or canning industries, office or professional occupations, fruit and vegetables packing establishments, telephone or telegraph establishments, hotels or restaurants, domestic labor or the skilled trades.” On the other hand, the definition used in our Wage Order No. 7 affirmatively defines the precise type of worker this order covers. While it is true that the phrase “but are not limited to” is used in this definition, I do not feel that this phrase is sufficient to invalidate the entire definition.
The Court in the Johnson case found that in addition to the defects in the order the statute had not been complied with in regard to investigating the occupation in question and the statutory notice required to be given. As I have pointed out above, the Minimum Wage Board followed the requirements of our statute in investigating the occupation under inquiry and held a conference'as prescribed by the act.
Since I construe the wage order in question to be a valid one, I need not decide if the appellants’ employees were within one of the occupations covered by the order, for this is a question of fact to be determined by the Board and their finding is conclusive upon the court. D.C.Code 1940, 36-416.
The occupation intended to be covered by the revised Wage Order No. 7 was that of the white-collar workers. That this group may be considered as an occupation is shown by the reasoning above. This order was promulgated in accordance with the requirements of the act, and under this view there is nothing in this order that renders it void as being beyond the scope of the authority of the Board.
In my opinion the Board did follow the procedure as set forth in the act and Wage Order No. 7 is consequently a valid order. The judgment should be affirmed.

. The Congressional hearings and debates are contained in the Congressional Record, 65th Cong., 2d Sess., Yol. LVI.


. Webster’s New International Dictionary, 2d Ed., Unabridged.


. Id.


. Id.


. The conference used the phrase “white-collar workers” to refer to the grohp of miscellaneous workers intended to be covered by the order and whose interests were being considered by the conference. As it was stated by the Chairman of the Board at the public hearing, “ * * * all the women employees in this category have one thing in common, and that is that in the main they are all doing white-collar work.” Transcript of Proceedings of the Minimum Wage and Industrial Safety Board — In the matter of: Revision of the Office and Miscellaneous Occupations Wage Order. February 10, 1949.